﻿In accordance with a solid tradition, the delegations of States Members of the United Nations are meeting for the thirty-ninth time since it was founded for an annual evaluation by international diplomacy of the record established by the great family of nations since the last session of the General Assembly, in connection with the Organization's task of promoting peace and progress in the world on the basis of constructive dialogue and peaceful coexistence.
2.	This is not a purely routine gathering nor a mere ritual repeated automatically every 12 months. Rather, the annual session of the General Assembly is an ideal opportunity for Member States to exchange opinions on the serious, major concerns of our day and solemnly to reaffirm their faith in the purposes laid down in the Charter of the United Nations. It is in that spirit that the Rwandese Republic is taking part in the work of this session.
3.	At the present time, the international community is confronted with many major threats—threats that result from the increase in hotbeds of tension, from the persistence of conflicts for which attempts at settlement and mediation have remained ineffective, and from the crisis that continues to undermine the international economy.
4.	Given these threats, only tireless efforts, within the framework of the objectives of the United Nations, allow for a measure of optimism as to the prospects for a calmer and more harmonious atmosphere in international relations.
5.	While, at the political level, serious dangers continue to threaten international peace and security, on the economic level the situation remains characterized by stagnation that persists and worsens as the years go by.
6.	The negative repercussions of this situation, which is a tragedy for the least developed countries, whose socioeconomic prospects remain particularly grim, are many. I will mention but a few: galloping inflation, the constant deterioration of the terms of trade, the heavy indebtedness that is a source of concern for many developing countries, the slowdown in economic growth—not to mention the deficits and food shortages facing different parts of the world, and above all the African continent, which is haunted by the spectre of hunger caused, in particular, by its unpredictable climate.
7.	The size and seriousness of these problems, which are made more acute by the structural imbalances that now characterize international relations and by the protectionist designs of the industrialized countries, mean that comprehensive, lasting solutions are urgently needed.
8.	The rich and industrialized countries, in close cooperation with their partners in the third world, must adopt new strategies to ensure the implementation of programmes and action plans better adapted to the objective of promoting the economic development of the developing countries, which, in fact, are becoming poorer day by day, and of reducing the gap, which is widening steadily at the expense of those countries on the economic level.
9.	This objective is a challenge. It would not be difficult, much less impossible, to meet that challenge. It is a question of will, of determination and of political commitment, which should be reflected specifically in the stabilization and upward revaluation of the prices of commodities and raw materials on international markets, in an increase, in terms of volume and quality, of development assistance, especially for the least developed countries, and in the reduction of the interest rates on the international financial markets.
10.	Above and beyond these measures, the objective of giving new impetus to the world economy, taking into account the interests and needs of all the partners, is dependent on the structural and fundamental reforms that are necessary to make the present system more harmonious and to establish a new international economic order based on complementarity and active and effective solidarity.
11.	Global negotiation on international economic cooperation for development, the principle of which was decided on at the thirty-fourth session of the General Assembly, remain the appropriate framework for the promotion of that new international economic order.
12.	We therefore deplore the fact that those global negotiations have not yet begun. Such negotiations should make it possible to adopt specific provisions to promote, within the framework of mutually beneficial cooperation and firmer solidarity, the economic launching of the so-called developing countries and the steady development of their partners in the industrialized world.
13.	It is in this spirit that the Rwandese Republic attaches a great deal of interest and importance to the North South dialogue, the long overdue launching of which would be in the interests of the entire international community. 
14.	In spite of the efforts made by the United Nations, especially within the framework of the tasks of its specialized agencies, such as UNDP, UNCTAD and UNIDO, we must recognize that this dialogue is now at an impasse. Thus, the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, concluded its work without having arrived at concrete results, contrary to the hopes and expectations of the developing countries, whose industrialization needs remain considerable because the transfer of the capital and technology that would make it possible for them to ensure the development of their natural resources has not taken place.
15.	Apart from the North South dialogue, Rwanda attaches a great deal of importance to the promotion and strengthening of horizontal cooperation among the countries of the third world. We support the objectives of the Lagos Plan of Action for the implementation of the Monrovia Strategy for the Economic Development of Africa, adopted by the Assembly of Heads of State and Government of the Organization of African Unity in April 1980, with a view to the progressive promotion of the socioeconomic integration that will make it possible for our continent to achieve collective self-reliance. Furthermore, Rwanda seeks the continuous development of its relations of cooperation with other third world countries, on the bilateral as well as the multilateral level and especially within the framework of Arab African cooperation
16.	The crisis that is undermining the world economy and that worsens steadily as the years go by is certainly a generalized one. However, its impact is felt in different degrees according to the specific problems that stem from it or that it exacerbates for given countries, given regions or given categories of countries.
17.	Hence, the effects of the crisis are particularly serious for a country which, like Rwanda, is one of the group of least developed countries and is confronting various handicaps, such as being landlocked, lacking natural resources and suffering from a shortage of arable land, a problem that is all the more important since agriculture constitutes the main economic activity of a population with a particularly high growth rate and a disproportionate economic growth rate.
18.	Faced with these handicaps, Rwanda relies above all on the national effort to ensure the development of its economy, but the resources that can be thus mobilized are tragically inadequate given the magnitude of our needs For example, we are compelled to have recourse to intervention by our foreign partners for more than 60 per cent of the finance needed to implement the most important and urgent part of our five-year development plan.
19.	In these conditions, an increase in international development aid is of crucial importance for a country such as Rwanda. We are therefore extremely concerned at the steady trend towards reduction in the financing capacity of international agencies such as UNDP, the World Bank and, more precisely, its subsidiary the IDA, whose work is particularly appreciated by the developing countries which are not in a position to meet the terms for credit at market rates. At the same time, with rare exceptions, we have witnessed a stagnation of resources devoted to development aid in the framework of bilateral cooperation.
20.	In this context, few industrialized countries have been able to meet the target and commitment to devote 0.7 per cent of their gross national product to development aid and, furthermore, pledges made at the United Nations Conference on the Least Developed Countries, held in Paris in September 1981, have not yet been followed by concrete action with a view to reducing the constraints faced by that category of countries.
21.	Far from yielding to pessimism, as far as we are concerned, Rwanda remains convinced that the efforts and initiatives aimed at promoting effective solidarity in the international community will make it possible to stem the negative effects of the present crisis and to offer to the third world countries the resources they need to escape from underdevelopment.
22.	On the basis of this conviction—which is at the same time an expression of hope—on behalf of the Government and people of Rwanda, I should like from this rostrum to reiterate the most heartfelt and sincere thanks of our people to all the partners, friendly countries and international organizations that support our country and will continue to back it in its development efforts.
23.	The African continent, where most of the countries in the least developed category, as defined by the United Nations, are located, is particularly harshly affected by the effects of the international economic crisis. In addition to the negative factors inherent in this generalized and persistent crisis, Africa is at grips with natural disasters such as drought and desertification, which, because they considerably reduce agricultural production, year after year worsen the problem—and I would even call it the tragedy—of hunger, which, according to available statistics, threatens approximately one third of the total population of the continent.
24.	In the course of years, the number of African countries facing the dramatic effects of climate changes increases steadily. Thus, this year, as a result of a long and unusual drought, Rwanda, my own country, registered a deficit of 60 per cent in its normal agricultural production. Given that situation, the Government of Rwanda was compelled to request emergency food aid from its foreign partners in order to make it possible for the hardest hit population to confront the present shortages.
25.	My delegation wishes here to renew the sincere thanks of the Government and people of Rwanda to all the friendly countries and international agencies that responded so generously to our appeal.
26.	Rwanda feels that international cooperation in respect of food strategy is necessary in order to promote the adoption and implementation of appropriate programmes of action that can make it possible for the countries experiencing climate disturbances and a progressive reduction in their agricultural production to guarantee food self-sufficiency.
27.	At the political level, the situation prevailing in the international community is still marked by a number of crises, the persistence of tension in various parts of the world and the pursuance of overt conflicts that bear the seeds and the growing danger of a new world cataclysm. These tensions and conflicts stem from differing interests or from the determination of oppressed peoples to obtain, at all costs, recognition of and respect for their most fundamental rights, such as the right to freedom and independence.
28.	Countries which express complete support for the ideals of the United Nations cannot remain indifferent to the fate of those peoples. It is in this context that the Government of Rwanda is very attentively following initiatives aimed at promoting a policy of detente in southern Africa and at putting an end to the violence that so seriously imperils development in that longsuffering region of the African continent.
29.	For several months, that policy seems to have been prevailing; even in that racist minority South African regime which has accustomed us to its arrogant will to defy continually principles of morality and international ethics.
30.	Should we believe that that regime has now changed for the better and that it is now inspired by a real and effective will to commit itself to constructive changes with regard to respect for rights recognized for all peoples under the Charter of the United Nations? Raising this question is tantamount to voicing the hope and the wish that the course of dialogue, to which South Africa seems to be committing itself, will enable its neighbours to remove those obstacles which it is placing in the way of their security and development and, at the same time, that this dialogue will turn out to be a constructive one, making it possible to achieve the legitimate aspirations of the Namibian people to independence, as well as those of the majority of the South African population to live in a society in which the value of man and his dignity will no longer be determined by his race or the colour of his skin.
31.	If this hope and aspiration are not achieved, it would be an illusion to expect a positive effect from what, for South Africa's part, would be a parody of dialogue and a game of duplicity likely to jeopardize the development taking place in southern Africa that would promote and facilitate the implementation of the process laid down by the United Nations in Security Council resolution 435 (1978) aimed at ensuring Namibia's accession to independence. At the same time, that evolution should commit South Africa to a policy of genuine democracy, putting an end to the humiliations and acts of oppression imposed in that country by a minority regime which practices anachronistic racism.
32.	The Rwandese Republic reaffirms its solidarity with the South West Africa People's Organization [SWAPO], which is recognized by the international community as the sole legitimate representative of the Namibian people, in its struggle, in particular at the diplomatic level, for recognition of the right of that people to self-determination and independence, in accordance with the relevant decisions of the United Nations and without the imposition by South Africa—which is in military occupation of and illegally administering the Territory of Namibia—of conditions extraneous to the problem of the independence of Namibia, which would constitute unacceptable interference in matters relating to the sovereignty of another country.
33.	The Rwandese Republic would also like to reiterate its solidarity with the authentic liberation movements recognized by the international community which are struggling for the triumph of human rights, dignity, freedom and justice in South Africa. Thus, the Rwandese Government condemns as a ruse which deceives no one the constitutional amendments to which the Pretoria regime has resorted in desperation, as well as the electoral masquerade in which it has engaged within the framework of a strategy designed to perpetuate its odious policy of apartheid and racial discrimination. The Rwandese Republic demands the cessation of this policy and the establishment in South Africa of a genuinely democratic society based on equality of rights and respect for the dignity of all South Africans.
34.	The amendments made to the South African constitution are only internal minor changes in a system whose basic principles have in no way changed. Thus, because they are black, the majority of South Africans continue to be treated as foreigners in their own country, kept outside political institutions by a regime which exploits them to the hilt and denies them their most fundamental rights. Furthermore, the policy of forced migration of populations and the establishment of bantustans with sham independence continues unabated. This is why the Rwandese Republic continues to denounce the reactionary, unacceptable policy of the South African Government. In the present context, this consistent attitude of the Government of Rwanda is accompanied by the fervent wish that the staunch supporters of the doctrine of apartheid will heed the voice of reason and the legitimate claims of the oppressed people. At the same time, we hope that South Africa will do everything necessary to fulfil the commitments it has undertaken vis-à-vis certain frontline States, in order to establish a climate likely to ensure genuine and effective detente in southern Africa, in a spirit of mutual respect and in the interest of the sacred cause of independence and freedom.
35.	It is in this spirit that the General Assembly calls for profound, substantive changes in South African policy to ensure the positive development of the situation prevailing in that region and the establishment of a just and democratic society in South Africa to end the vicious circle of excessive violence.
36.	The Rwandese Republic firmly believes in the virtues of dialogue as long as it is constructive and free from ulterior motives designed to compromise established principles and concepts.
37.	The Government of Rwanda believes that it is in the context of such a frank and constructive dialogue that other major political problems facing Africa should be satisfactorily solved. I have in mind here the conflicts in Western Sahara and in Chad, which, along with the problems of southern Africa, are matters of great concern to the Organization of African Unity [OAU].
38.	The conflict in Western Sahara is a problem of decolonization, and it can be solved only through respect for and the application of the universal principle of the right of all peoples to self-determination. By virtue of this principle—and we deplore the fact that it can be applied in a selective manner, to the detriment of the people of the Sahara—the necessary steps should be taken in good faith and a spirit of confidence to enable that people freely to decide its own future.
39.	To this end, at the nineteenth ordinary session, held at Addis Ababa in June 1983, the Assembly of Heads of State and Government of the Organization of African Unity adopted a resolution advocating a direct dialogue between the protagonists in the conflict and the organization of a referendum in Western Sahara. The timetable established in this connection has not been respected, but the resolution nevertheless constitutes a suitable basis for an equitable solution that deals just with the Saharan people and enables them to exercise their rights. In the same spirit, the thirty-eighth session of the General Assembly adopted resolution 38/40 on 7 December 1983.
40.	Deeply committed to the universal principle which recognizes and establishes the right of all peoples without exception to self-determination, the Rwandese Republic cherishes the hope that Morocco and the Frente POLISARIO will embark resolutely on negotiations in order to achieve a ceasefire without delay and organize a referendum on self-determination in Western Sahara, in accordance with the relevant resolutions of the United Nations and the OAU.
41.	For some 20 years, Chad has been in the grip of a fratricidal conflict resulting from divisions and disputes which sap its energies, despite the appeals for dialogue and national reconciliation constantly made by the international community, particularly from this rostrum.
42.	Thus, during the thirty-eighth session, on behalf of the Rwandese Republic, I noted that the continuance of this conflict seriously impeded the development of that brother country, which needs the contributions of all its sons and daughters to ensure its reconstruction and guarantee the rehabilitation of its economy, which has been devastated by so many years of war. Last year I also stressed that this work of national reconstruction and rehabilitation constituted a challenge which all the people of Chad had to meet in order to ensure their future. There is one prerequisite in this regard: the people of Chad must overcome the divisions and disputes which fuel the struggles for power and the futile quarrels. Indeed, the settlement of the Chadian problem is first and foremost a matter for the Chadians themselves, united in their efforts to achieve the fundamental goal of effective and lasting national reconciliation and in the search for a political settlement that will enable the people of Chad to safeguard the higher interests of their country, preserve Chad's territorial integrity and consolidate its independence, while guaranteeing that all their vital energies will be devoted to rebuilding its institutions and developing its economy.
43.	In the Horn of Africa, the political climate is still marked by continuing tension, which causes grave concern. The Rwandese Republic believes that the parties involved should adopt, within the context of brotherly dialogue, a strategy that can bring peace, security, detente and stability to this area, which is one of the most sensitive in Africa. This strategy should be worked out and adopted on the basis of the principles of non-interference in the internal affairs of other States, respect for their sovereignty and territorial integrity and the peaceful settlement of disputes, as advocated by the United Nations, the OAU and the Movement of Nonaligned Countries. The delegation of the Rwandese Republic is convinced that respect for these universal principles, which form the basis of international morality and ethics, will promote within the comity of nations fruitful relations transcending the political and ideological differences that result in the kind of disputes of which we see examples in the present situation in the Horn of Africa.
44.	While we must deplore the problems that hinder the promotion of a climate of security in Africa, we have to say that the continent does not have a monopoly of tensions and conflict situations. The objective of promoting genuine, effective and constructive detente within the international community is hampered by latent or declared conflicts which are developing or are being carried on in other parts of the world.
45.	For more than 30 years, faithful to the principles of international law, the countries that love peace, justice and freedom have deplored the situation prevailing in the Middle East. It is a dangerously explosive situation, which seriously threatens the security of the States of the region, and even international security, because of the denial of justice to an entire people—the Palestinian people—through the unacceptable, arrogant policy of a State, Israel, whose policy has become the law of force, replacing the force of law. The rejection of the inalienable rights of the Palestinian people, the occupation of Arab territories, the annexation of the Holy City of Jerusalem, an aggressive policy in constant defiance of the principles of international law—these are some aspects of a continuing crisis which the United Nations constantly deplores, a crisis that is the responsibility of one State that has not drawn the lessons of its own history and has therefore become an implacable and unyielding enemy of a people fighting for the recognition of its most elementary and fundamental rights.
46.	In the view of the Government of Rwanda, whose solidarity with the Palestinian people results from an objective analysis of the factors involved in the crisis and whose position on the matter has been constant, any solution to the Middle East conflict aimed at establishing a comprehensive, lasting peace in the region must be based on recognition of, and respect for, the inalienable, fundamental rights of the Palestinian people. These include the right to its own homeland, in which it may establish the institutional and governmental structures of its own choice, with respect for the principles of international law, under the auspices of its legitimate and authentic representatives. In this spirit, I repeat, on behalf of the Government and people of Rwanda, the unswerving support of the Rwandese Republic for efforts to preserve cohesion within the Palestinian resistance, as well as our solidarity with the Palestinian people, which, under the banner of the Palestine Liberation Organization V.PLO], is pursuing its just struggle, in legitimate self-defence, to secure recognition of its rights, in accordance with the relevant resolutions of the United Nations, the OAU and the Movement of Nonaligned Countries.
47.	The State of Israel, which rejects out of hand decisions concerning respect for the inalienable rights of the Palestinian people, is also notable for a blatant disregard for the principles of respect for the sovereignty and territorial integrity of other States. It seems to have set itself the goal of placing Lebanon under its protection, jeopardizing the efforts of the leaders of that martyred country to implement a comprehensive plan that would guarantee security and stability for the benefit of all Lebanese and would open the way to national reconciliation. Part of that country's territory has been under Israeli occupation since the tragic events of June 1982. Faced with this situation, the delegation of Rwanda believes that the total, unconditional withdrawal of the foreign troops of aggression that occupy nearly one third of Lebanese territory will enable the Government of Lebanon to exercise its sovereignty over the whole of its territory, preserve the independence of its country and work to rebuild its economy in a climate of peace, security and national reconciliation.
48.	Five years ago, the differences that for more than 100 years had been a source of tension between Iraq and Iran erupted into an open conflict which has caused ever-increasing casualties and material losses. Recent developments in this conflict, and the prospect of a merciless war of extermination, give rise to grave apprehensions about the risk of its leading to a large-scale confrontation, which would be a serious threat to international peace and security. The United Nations, the Movement of non-aligned Countries and the Organization of the Islamic Conference have spared no effort to persuade the two belligerents to take part in negotiations to end an absurd and costly war which seriously jeopardizes the interests of two brother countries that are raising the stakes in a way that harms the interests of their peoples. Once again, the delegation of Rwanda expresses the hope that Iraq and Iran will be persuaded by the repeated appeals to return to the path of peace and once and for all to abandon the path of hate and bloody and destructive conflict.
49.	Since the thirty-fifth session, among the serious problems which, because they interrupt the momentum gradually acquired by the policy of detente, stand in the way of international peace and security, the Organization has been dealing each year with the crisis which broke out at the end of 1979 in Afghanistan. The majority of Member States have taken a clear stance in favour of the total and unconditional withdrawal from that country of foreign forces, in order to enable the Afghan people to settle its problems in full sovereignty and free from all foreign interference.
50.	In Southeast Asia, since December 1978, the Cambodian people has been tragically undergoing foreign interference in a political crisis which has turned into a bloody power struggle.
51.	We regret to have to note that there has been no tangible and substantive progress towards a settlement—settlement remains entirely theoretical—of the situation in Afghanistan and Cambodia, which sows the seeds of tension and instability in Asia, harming the spirit of detente and harmony which should underlie international relations.
52.	In this context, it is urgently necessary that the needed steps be taken to foster and facilitate the search for political solutions to the Afghan crisis and the Cambodian problem, with scrupulous respect for the principles of non-interference in the internal affairs of other States and of the peaceful settlement of disputes.
'3. That same reliance on the fundamental principles set out in the Charter of the United Nations should also be seen in the context of bringing together in unity nations which are still divided.
54. In line with these principles—whose complete implementation would promote the effective establishment of an atmosphere of peace and detente throughout the world—the Rwandese Republic greatly appreciates and supports the tireless efforts and initiatives aimed at promoting gradual normalization of relations between the Federal Republic of Germany and the German Democratic Republic, while waiting for the realization of the legitimate aspiration of the German people to regain its unity at the end of a process in which dialogue and respect for the right of all divided nations to seek the ways and means to regain their unity in peace and free from all outside interference and pressure constitute a principal element.
55.	Rwanda firmly believes in the virtues of dialogue and is devoted to the principle that divided nations have the right to seek, by themselves and without outside interference or pressure, the best formula to promote the reunification of their countries and the participation of their peoples in building a world of peace, complementarity and effective solidarity. That is why we also support realistic initiatives aimed at ensuring, in that spirit, the peaceful and independent reunification of the Korean nation.
56.	Since 1974, the island of Cyprus has faced de facto partition. Despite the efforts made by the United Nations, this problem persists, and there seems to have been no progress along the lines hoped for by the international community as a whole towards the achievement of a solution which would allow every Cypriot citizen to return to his home and to live in a country where communal characteristics complement one another rather than sowing fratricidal quarrels.
57.	The problem of Cyprus is one in which reunification should be brought about through peaceful negotiations, without outside interference and with respect for the territorial integrity of the country.
58.	The serious concern aroused by the persistence of open crises and by the proliferation of hotbeds of tension in various regions of the world has been exacerbated by the present escalation of the arms race, a frenzied race which is dragging mankind towards a new conflagration—towards its own annihilation. The arms race will lead to massive genocide; it has already had a negative impact, with a continuing and increasing build-up in the struggle for influence.
59.	In spite of the efforts made by nations which cherish peace and which are aware of the effects of this arms race and of this escalation, there has yet to be any substantial progress towards disarmament. It is time—high time—that negotiations were resumed and that they resulted in the adoption of effective, specific measures in the context of true and effective detente, in accordance with the relevant General Assembly resolutions, resolutions which are in keeping with the wishes and aspirations of the international community.
60.	The preservation and promotion of peace requires a staunch and persistent will to negotiate in order to achieve the gradual and balanced reduction of the arsenals which were established and which grow day by day in an atmosphere of mistrust and fear, pressing the Powers directly involved unceasingly to arm themselves further.
61.	In this process, we see a spiral which I would not hesitate to call frenzied; it takes up major human, material, scientific and financial resources which would be more usefully employed for humanitarian ends, especially the promotion of social and economic development, in particular for the disadvantaged countries.
62.	The Rwandese Republic is convinced that the frenzied arms race can in no way guarantee international security and that, on the contrary, it is leading mankind inexorably to the brink of the abyss, and we share the same concerns and the same aspirations of all the other countries that are actively pressing for the limitation and reduction of expenditures on arms, which should be reallocated to peaceful and humanitarian objectives. This reallocation would be a highly significant and positive factor towards curing the ills of the world economy, particularly in the present period of continuing crisis.
63.	In referring to the great political, social and economic problems now at the heart of the concerns of the international community, I wished to review, on behalf of the Rwandese Republic, the main challenges which the United Nations must contribute to meeting in order to remove the major obstacles to the promotion of more harmonious international relations, marked by an effective will to establish a climate of peace and security and to provide for the social and economic development of all peoples in a spirit of mutual trust and active solidarity.
64.	In spite of the very real difficulties we must continue to confront with hope and optimism, the Organization has a generally positive record in this regard, in so far as it remains within the context in which, for 39 years, the Assembly has regularly adopted resolutions and decisions defining appropriate means of settlement for the great political, social and economic problems of today.
65.	The Rwandese Republic regrets that most of these resolutions and decisions remain dead letters. But this should not make the United Nations lose sight of the noble objectives of the Charter and thus to inspire hope for a better world, a world based on the great vision of peace, security, and social and economic progress in a climate of dialogue, mutual trust, complementarity and solidarity among peoples.
66.	It is in that spirit that today, on behalf of Major General Juvenal Habyarimana, President of the Rwandese Republic and President Founder of the National Revolutionary Movement for Development, I solemnly renew the commitment of the Rwandese Republic to continue to contribute, to the best of its ability, to efforts to consolidate and strengthen confidence in the United Nations, on the basis of the fundamental principles enshrined in its Charter. In this respect, the delegation of Rwanda hopes that the work of the General Assembly at the present session will lead to decisions that will enable the United Nations to establish new landmarks on mankind's journey to the effective and complete implementation of the objectives which flow from those principles.
67.	In that context, Mr. President, you have been entrusted with a very important task, that of guiding the work and the debates of this Assembly. In view of your talents and your experience as a wise and knowledgeable diplomat, the delegation of Rwanda is convinced that you will be able to discharge, in an outstanding manner, the difficult task entrusted to you, which is a tribute to your outstanding personal qualities and your competence, and a tribute also to the constructive role played by your country, Zambia, in the United Nations.
68.	In expressing in my turn, as other speakers before me have done, our warm and fraternal congratulations on your election as President of this thirty-ninth session, I should like to stress that your election does outstanding honour to our continent and, in particular, to a country with which the Rwandese Republic is gratified and honoured to have excellent relations of brotherly friendship.
69.	I should like also to pay a tribute to Mr. Jorge E. Illueca, who presided over the work of the thirty eighth session with most commendable efficiency.
70.	I should like also to take this opportunity to renew to the Secretary General the expression of the great esteem which the Rwandese Republic has for the farsightedness, competence and dynamism with which he dedicates himself to the achievement of his noble and onerous task.
71.	Finally, before leaving this rostrum, I should like, on behalf of the Rwandese Republic, to welcome into the United Nations its 159th Member State, the independent Sultanate of Brunei Darussalam. The Rwandese Republic heralded its accession to independence on 1 January 1984 as a further step in the achievement of one of the fundamental aims of the United Nations, the liberation of all peoples from the yoke of colonialism. Its admission bears witness to the universality of the Organization as well as to our unswerving devotion to the principles enshrined in the Charter.

